DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (U.S. Patent 9,540,787) in view of Yoshimura et al. (U.S. Patent 9,644,341).
	West discloses a grading machine having a body (Figure 1), a grading blade (118) supported by a circle (Figure 2, for example) and a drawbar (122) connecting the grading blade (118) and circle to the machine body (Figures 1 and 2).  There is a circle drive system (117, for example) including a motor (304, 502) with a motor shaft (not labeled, Figure 3, for example), a gear box and gear coupling (Figures 3-8, for example) and a braking mechanism (308).  The braking mechanism (308) is positioned between a drive motor housing (not labeled, see Figures 2-4) and the gear coupling (Figure 4, for example) and is configured to selectively engage the motor shaft.  Looking to Figure 3 of West, it can be seen that a pinion (302) is used to engage the circle drive (117) to rotate the circle.  West does not teach a worm gear.  Looking to Figure 3 of Yoshimura, a pinion (65c) is also used to engage the circle drive (65T) to rotate the circle; however, the gear coupling includes a worm and a worm gear (Figure 5, for example).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the gear box and gear coupling of West in the manner of Yoshimura since Yoshimura teaches this to be a gearing capable of performing the task of a circle drive.  Because the braking mechanism of West is within the housing and because it is configured to selectively engage the motor shaft, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have continued this arrangement with the worm gear of Yoshimura in order to operate the machine properly.
The braking mechanism appears to be hydraulic.  Further, the examiner takes Official notice that hydraulic braking mechanisms are well known.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured West to be hydraulic in order to obtain an efficient and effective braking mechanism.
The brake is coupled to the circle drive motor.
Given the inclusion of the worm gear, the axis configurations of claims 4 and 6 would be met.
	Claim 7 recitations are directed to a duplication of existing parts, which cannot patentably distinguish an apparatus.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included a second drive mechanism in order to reduce load on the circle driving mechanisms.
	Regarding claims 8 and 9, West discloses both manual (via operator) and automatic (via processor) operation and teaches locking the blade.  There is no patentable distinction between automatic and manual operation in this instance.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured West as claimed in order to facilitate proper machine operation.
	The circle drive motor (502) is hydraulic.
	The braking mechanism is positioned between the housing of the circle drive motor and the motor shaft (Figure 3).

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (U.S. Patent 9,644,341) in view of West (U.S. Patent 9,540,787).
	Yoshimura teaches a grading machine having a body, blade, drawbar and circle (Figures 1 and 2), as well as the worm drive arrangement as applied above.  West teaches the braking mechanism, as applied above.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the braking mechanism of West with the grading machine of Yoshimura in order to control the blade as desired, as taught by West.

Response to Arguments
Applicant's arguments filed 18 October 2022 have been fully considered but they are not persuasive.  The 102 rejection has been overcome; however, the combination with Yoshimura continues to be proper.  Because West teaches the claimed arrangements with respect to the braking mechanism, these arrangements would continue to be present in the machine configured with a worm gear.  The braking mechanism would be capable of functioning as intended regardless of which of the two gear couplings was used.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671